Pfeifer, J.,
concurring. While there is an overwhelming amount of evidence that Dr. Murray violated the standard of care owed to his patients, I am concerned that the State Medical Board has discretion under R.C. Chapter 119 to revoke or suspend doctors’ licenses through a trial by ambush. During my short tenure on this court, I have seen repeated occasions where the State Medical Board has attempted to provide accused doctors with as little due process as possible by continuously denying defendants’ requests for information, interrogatories, and depositions. On future occasions, I will be less likely to uphold medical board decisions revoking or suspending licenses when the accused doctor has not been permitted to conduct elementary discovery procedures.
This court and the General Assembly should consider whether administrative bodies, such as the State Medical Board, should be permitted to deny discovery requests on a whim, or whether a more exacting due process standard should be enacted.